I concur (in the result) in the opinion of the ChiefJustice.
I know that the city council is not the corporation, but it is "the agency through which the municipal functions *Page 264 
are exercised." Am.  Eng. Ency. of Law, vol. XX, page 1210.
It is also true, that "the council is the general agent of the municipality for all purposes and exercises all the corporate powers, not expressly committed by law to other boards or officers." Cyc., vol. 28, page 316.
I pass over the question as to the constitutionality of the act. What did the legislature do?
The Constitution provides that cities and towns may acquire and operate water and light plants and may furnish water and lights to individuals, firms and private corporations for a reasonable compensation. The city operates for its own use and furnishes to others for a compensation. The owner may pay expenses, but he does not furnish to himself for a compensation, toll or rate.
Did the legislature create a separate body independent of the city council and coextensive in territorial limits (water and lights ought to reach every part of the city)? If the legislature has done this, it has sown the seeds of continual conflict and the harvest will be endless trouble and litigation.
I do not think the legislature has done this, but simply created a board to take charge of the actual construction and operation of the plants, because it seemed to the legislature that a small body of men acting practically as a continuing body can manage a business enterprise better than a large and continually changing body can do. The board is allowed to charge the citizens a rate or toll, but not the city. I see no authority, either in the statute or the Constitution, to warrant this governmental agency to charge the owner a flat rate or any other rate for the output of its own plant. That it is not an independent body is shown by the fact that the act provides that the board shall make a full statement to the city or town council, at the end of each month of the receipts and disbursements of all kinds during the preceding month. They shall have no power *Page 265 
to incur any indebtedness without the concurrence of such council. The council by name assesses, levies and collects the necessary taxes, and when an extension is necessary the city (which we have seen means the city council) secures the new rights.
Even if I took the other view, I think the injunction ought to have been made permanent.
MR. JUSTICE WATTS did not sit in this case.